Name: 83/52/EEC, Euratom, ECSC: Council Decision of 7 February 1983 appointing a Member of the Court of Auditors
 Type: Decision
 Subject Matter: nan
 Date Published: 1983-02-16

 Avis juridique important|31983D005283/52/EEC, Euratom, ECSC: Council Decision of 7 February 1983 appointing a Member of the Court of Auditors Official Journal L 044 , 16/02/1983 P. 0020 - 0020*****COUNCIL DECISION of 7 February 1983 appointing a Member of the Court of Auditors (83/52/EEC, Euratom, ECSC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 78e thereof, Having regard to the Treaty establishing the European Economic Community, and in particular Article 206 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 180 thereof, Having regard to the Treaty establishing a single Council and a single Commission of the European Communities, and in particular Article 22 thereof, Having regard to the opinion of the European Parliament (1), Whereas Mr Arne K. Johansen, Member of the Court of Auditors, has, by his letter of 22 October 1982 addressed to the President of the Council, tendered his resignation with effect from 18 April 1983; Whereas an appointment should be made of a Member of the Court of Auditors for the remainder of the term of office of Mr Johansen, HAS DECIDED AS FOLLOWS: Article 1 Mr Keld Brixtofte is hereby appointed Member of the Court of Auditors up to and including 17 October 1987. Article 2 This Decision shall take effect on 18 April 1983. Done at Brussels, 7 February 1983. For the Council The President H.-J. ROHR (1) OJ No C 42, 14. 2. 1983, p. 103.